Exhibit 10.1

 



FIRST AMENDMENT TO

EXCLUSIVE SUPPLY AGREEMENT

 

This FIRST AMENDMENT TO EXCLUSIVE SUPPLY AGREEMENT (“First Amendment”) is
entered into as of June 22, 2018 (the “First Amendment Effective Date”), by and
between CHARLES & COLVARD, LTD., a North Carolina corporation, with its
principal place of business at 170 Southport Drive, Morrisville, North Carolina
27560 (“C&C”), and CREE, INC., a North Carolina corporation, with its principal
place of business located at 4600 Silicon Dr., Durham, North Carolina 27703
(“Cree”). C&C and Cree may be referred to hereinafter individually as “Party”
and collectively as “Parties.” Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.

 

WHEREAS, Cree is in the business of developing, manufacturing and selling
silicon carbide (SiC) substrates and materials for various electronic
applications; and

 

WHEREAS, C&C develops, manufactures and markets gemstones fabricated from SiC
material and desires to purchase certain material from Cree; and

 

WHEREAS, C&C and Cree previously entered into an Exclusive Supply Agreement
dated December 12, 2014 (the “Agreement”); and

 

WHEREAS, the Parties desire to enter into this First Amendment to modify certain
terms of the Agreement as of the First Amendment Effective Date.

 

NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
covenants and undertakings herein contained, mutually agree as follows:

 

1.General.



 

All references to “[***]” in the Agreement, including Exhibit A, are hereby
replaced with references to “[***].” The references to “Section 4(b),” “Section
6(c),” and “Section 14(a)” in the Agreement are hereby replaced with references
to “Paragraph 4(b),” “Paragraph 6(c),” and “Paragraph 14(a),” respectively.



 

2.Term.

 

a.Paragraph 2(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

“(a) The term of this Agreement shall begin on the Effective Date and expire on
June 25, 2023 (the ‘Initial Term’), unless earlier terminated as provided herein
or extended by mutual written agreement of the Parties or extended as provided
in Paragraph 2(b). The period from the Effective Date until the expiration or
termination of this Agreement in accordance with its terms shall be referred to
as the ‘Term.’ At least [***] months prior to the expiration date of the Initial
Term, C&C will notify Cree in writing of its desire to continue the business
relationship through the extension of the Term. Promptly following such
notification, the Parties will meet in person or by telephone to discuss a
possible extension to the Term, including but not limited to discussing
production volumes, purchase commitments, pricing, and third-party sourcing
percentages for the extension period. However, Cree shall only be obligated to
extend the Term at C&C’s request pursuant to Paragraph 2(b) below.”

  

b.The portion of Paragraph 2(b) preceding clauses (1), (2) and (3) thereof is
hereby deleted and replaced with the following:

 

 

“Subject to the conditions set forth in this Paragraph 2(b), C&C shall have one
(1) option (the ‘Renewal Option’) to extend the Term of this Agreement for an
additional two (2)-year period (the ‘Renewal Term’) on the same terms and
conditions then in effect (with such changes for the Renewal Term as may be
mutually agreed upon in writing by the Parties). The Renewal Option shall be
exercisable upon written notice (the ‘Option Notice’) given by C&C to Cree not
later than [***]. The right of C&C to exercise its Renewal Option is subject to
the following conditions precedent:”

 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 1 of 6 

 

 

3.Cree Priority Collateral.

 

a.Clause (z) in the last sentence in the first paragraph of Paragraph 6(c) of
the Agreement is hereby deleted in its entirety and replaced with the following:

 

“(z) Cree’s rights with respect to Collateral are subject to that certain
intercreditor agreement among Cree, C&C, and Wells Fargo Bank, National
Association during the term of such agreement, and thereafter to any written
intercreditor agreement between Cree, C&C, and C&C’s lender that has a priority
interest in all Collateral other than the Cree Priority Collateral (the “IC
Agreement”).

 

b.In Paragraph 6(c)(I), the reference to “as in the State of Georgia” is hereby
changed to read “of the state whose laws govern the IC Agreement.”

 

c.Paragraph (6)(c)(III) of the Agreement is hereby deleted in its entirety and
replaced with the following: “‘Collateral’ means any and all of the assets now
owned or hereafter acquired by any Obligor, together with all proceeds,
products, accessions and additions with respect to each of the foregoing from
time to time, including, without limitation, any insurance proceeds, but
expressly excluding assets that constitute precious metals, regardless of form.”

 

4.Buyer’s Exclusivity Commitment.

 

a.The last two sentences of Paragraph 7(c) of the Agreement are hereby deleted
in their entirety.

 

b.Paragraph 7(d) of the Agreement is hereby modified by adding the following new
sentence at the end of the section:

 

“It is understood and agreed that nothing herein is intended to prohibit C&C
from [***] gemstones made using the SiC materials acquired in accordance with
this Paragraph 7(d).”

 

For avoidance of doubt, this modification also applies to gemstones manufactured
prior to the First Amendment Effective Date. Except as modified above, Paragraph
7(d) remains in full force and effect, and the rights conveyed therein are
independent of C&C’s rights under Paragraphs 7(b) and 7(c) to purchase SiC
materials from suppliers other than Cree. Further, any fulfillment by Cree of
C&C’s requirements for Alternative SIC Materials, as provided in Section 4(d) of
this First Amendment, shall have no impact on the quantities of SiC materials
that C&C may purchase under Paragraph 7(d).

 

c.Paragraph 7(f) is hereby deleted in its entirety and replaced with the
following:

 

“(f) Cree’s sole and exclusive remedy for breach of this Paragraph 7 by C&C will
be to terminate the Parties’ exclusivity obligations as provided in Paragraph
8(c) below.”

 

d.C&C has expressed an interest in purchasing a different [***] of SiC materials
than currently contemplated in Exhibit A of the Agreement (i.e., SiC materials
[***] set forth in Exhibit A as of the First Amendment Effective Date) for the
production of gemstones (the “Alternative SiC Material”). Since C&C is required
to purchase 100% of its requirements for gemstones from Cree, except as
otherwise provided in Paragraph 7 of the Agreement, and Cree does not currently
offer the Alternative SiC Material for sale, it is necessary to establish the
process for determining whether Cree is able to manufacture and sell a product
that meets C&C’s Alternative SiC Material requirements. Accordingly, the
following language is hereby added as a new Section 7(g) of the Agreement:

 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 2 of 6 

 

 

“By [***], Cree will provide to C&C sample(s) of SiC material that it believes
meet C&C’s Alternative SiC Material requirements for C&C’s evaluation.  By
[***], C&C will provide to Cree [***] specifications by which C&C has [***]
Alternate SiC Material ([***] specifications shall [***] be referred to as the
“Alternate Material Standard”) for Cree’s verification.  Within [***] weeks of
receipt, C&C will objectively evaluate the samples of alternate SiC material
provided by Cree to determine compliance with the Alternate Material Standard
established by C&C.  If Cree’s samples meet the Alternate Material Standard,
then C&C shall extend to Cree a right of first refusal to match the price
offered by an undisclosed third-party supplier for the Alternative SiC Material
[***]. If Cree agrees to match the price for all or some of C&C’s Alternative
SiC Material requirements, Exhibit A of this Agreement will be deemed modified
to include the Alternative SiC Material as a new Product under this Agreement,
including the agreed price and specifications for the new Product, and C&C will
purchase from Cree its requirements for the Alternative SiC Materials, subject
to any quantity limitations provided by Cree. If Cree does not agree to match
the price within [***] days after receipt of C&C’s notice, or if Cree agrees to
match the price but is unable to supply all of C&C requirements for the
Alternative SiC Material, then C&C will be free at any time within the next
[***] months after expiration of the [***]-day period to purchase the
Alternative SiC Material that Cree is unable or unwilling to supply from the
third-party supplier, provided that (i) the [***] of such transaction are not,
taken as a whole, materially more favorable to the third party supplier than
those described in C&C’s notice to Cree and (ii) the maximum quantity of
Alternative SiC Material purchased by C&C from all third-party suppliers does
not exceed [***] for Fiscal Year [***], [***] for Fiscal Year [***], [***] for
Fiscal Year [***], [***] for Fiscal Year [***], and [***] for Fiscal Year [***]
of the Minimum Purchase Commitment applicable to that Fiscal Year; provided that
the foregoing [***] will be [***] in each Fiscal Year by the amount of
Alternative SiC Material purchased by C&C from Cree and the amount of any SiC
material purchased by C&C under Paragraph 7(d) during such Fiscal Year.  For the
avoidance of doubt, C&C may elect not to purchase any Alternate SiC Material,
and C&C shall not be obligated to offer Cree a right of first refusal for SiC
materials purchased under Paragraph 7(d). Either Party may request a new
evaluation of Alternative SiC Material in the manner set forth above by
providing the other Party a written request for reconsideration, but not more
frequently than once every [***] months during the Term. For example, if a third
party is fulfilling C&C’s Alternative SiC Material requirements, then [***]
months after completion of the last right of first refusal process, Cree may
submit new SiC material sample(s) for evaluation by C&C against the Alternative
Material Standard, or if Cree is fulfilling C&C’s Alternative SiC Material
requirements and C&C has identified a new supplier offering a lower price for
the Alternative SiC Material, then [***] months after completion of the last
right of first refusal process, C&C may provide Cree [***] for verification and
give Cree a right of first refusal to match the price offered by an undisclosed
third-party supplier. For avoidance of doubt, this Paragraph 7(g) takes
precedence over Paragraph 7(c) with respect to Alternate SiC Material.”       

 

5.Buyer’s Purchase Commitments.

 

Paragraph 9(a) is hereby deleted in its entirety and replaced with the
following:

 

“(a) Each Fiscal Quarter, C&C agrees to purchase Products from Cree in
quantities at or above the Minimum Purchase Commitment amount for such Fiscal
Quarter. Failure to do so will, except as contemplated below, be considered a
breach of the Agreement. The ‘Minimum Purchase Commitment’ for each Fiscal
Quarter will be [***] (i) at least [***]% of C&C's requirements for SiC
materials for the production of gemstones in colors available from Cree,
excluding from such calculation any SiC materials purchased from third parties
as expressly permitted in Paragraph 7(a) (but including any SiC materials
purchased from third parties as expressly permitted in Paragraph 7(b), 7(c),
7(d) or 7(g)), or (ii) (A) [***] kilograms in the [***] Quarter of [***]; (B)
[***] kilograms in the [***] Quarter of [***]; (C) [***] kilograms in [***]
Quarter of [***]; (D) [***] kilograms in [***] Quarter of [***]; (E) [***]
kilograms in [***] Quarter of [***]; (F) [***] kilograms in [***] Quarter of
[***]; (G) [***] kilograms in [***] Quarter of [***]; (H) [***] kilograms in
[***] Quarter of [***]; (I) [***] kilograms in [***] Quarter of [***]; and (J)
[***] kilograms in [***] Quarter of [***]. If C&C exercises its Renewal Option,
unless otherwise agreed in writing by the Parties, the Minimum Purchase
Commitment amount for each Fiscal Quarter of the Renewal Term will be [***]
kilograms.

 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 3 of 6 

 

 

6.Exhibit A.

 

a.By [***], the Parties will mutually agree upon a new Master Boule to be used
for Forever One™ Specifications purposes in Exhibit A.

 

b.The “Products” section in Exhibit A is hereby deleted in its entirety and
replaced with the following:

 

“Products:

 

[***] SiC [***] crystals.

 

Pricing for [***] SiC [***] crystals (all prices are per gram) Meeting Forever
One™ Specifications:



 

Fiscal Year Volume (kg) Volume (grams) Revenue Price per gram of Product meeting
Forever OneTM Specifications 2019 [***] [***] $[***] $[***] 2020 [***] [***]
$[***] $[***] 2021 [***] [***] $[***] $[***] 2022 [***] [***] $[***] $[***] 2023
[***] [***] $[***] $[***] Total [***] [***] $52,945,000 $[***]

 

The prices will be determined based on the Fiscal Year in which the Product is
originally scheduled for delivery. The Parties agree that the foregoing pricing
shall be subject to change from time to time, as mutually agreed upon in writing
by the Parties, based upon any improvements made by Cree to the Specifications
of the SiC Materials.

 

c.All references relating to [***] boules/crystals are hereby deleted from
Exhibit A.

 

d.In Exhibit A, the Section heading “Specifications” is hereby changed to
“Forever One™ Specifications”.

 

e.The images in Subsection (C) of the “Forever OneTM Specifications” Section
shall be deleted and replaced with the following:

 

[***]

 

 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 4 of 6 

 

 

7.Quarterly Business Review.

 

During the Term of the Agreement, the Parties shall meet at least once per
Fiscal Quarter to discuss high-level strategy/performance review, including but
not limited to discussions concerning the following topics:

 

i.Product performance, yield, and concerns;

 

ii.Opportunities for Product improvement, yield improvement, etc.; and

 

iii.Third-party sourcing.

 

8.Miscellaneous.

 

All modifications and changes in this First Amendment shall be effective as of
the First Amendment Effective Date, notwithstanding a later or earlier execution
date. The Agreement, as amended herein, shall continue in effect in accordance
with its terms. In the event of conflict between the terms and conditions in
this First Amendment and in the Agreement, the terms and conditions in this
Amendment will control. The Agreement and Exhibits, as modified by this First
Amendment, and the NDA contain the entire agreement between C&C and Cree with
respect to the subject matter of the Agreement and supersede all other prior
written or oral agreements relating to the purchase and sale of Products. This
First Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument. Any signed copy of this First Amendment copied or reproduced
and transmitted via photocopy, facsimile or other process that accurately
transmits the original document shall be considered an original document.

 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 5 of 6 

 

 

IN WITNESS WHEREOF, each of the Parties has duly executed this First Amendment
as of the dates indicated below to be effective as of the First Amendment
Effective Date, notwithstanding an earlier or later execution date.

 

 

CREE, INC.  CHARLES & COLVARD, LTD.            By:  /s/ C. Balkas  By:  /s/
Suzanne Miglucci Cengiz Balkas  Suzanne Miglucci Title:  Vice President  Title: 
President and CEO Date:  June 21, 2018  Date:  June 22, 2018

 

Address for Notices  Address for Notices Cree, Inc.  Charles & Colvard, Ltd.
4600 Silicon Drive  170 Southport Drive Durham, North Carolina 27703 
Morrisville, North Carolina 27560 Attn: Cengiz Balkas  Attn: Maria Flanagan
Email: [***]  Email: [***] Fax No.: 919-[***]  Fax No.: 919-[***]      With copy
of any notices of a legal nature to:  With copy of any notices of a legal nature
to: Cree, Inc.  Wyrick Robbins Yates & Ponton LLP Attn: General Counsel  Attn:
Jason Wood 4600 Silicon Dr.  4101 Lake Boone Trail Durham, North Carolina 27703 
Raleigh, NC 27607 Email: [***]  Email: [***] Fax No.: 919-[***]  Fax No.:
919-[***]

 

 

CGS-E035



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.

 



 Page 6 of 6 

 